DETAILED ACTION
This office action is in response to the preliminary amendment filed February 23, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-3 and 5-8 are as originally filed.
	Claim 4 is canceled.
	Therefore, claims 1-3 and 5-8 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US PG Pub #2019/0362727) in view of Derchak et al. (Derchak; US PG Pub #2006/0258914).
As to claim 1, Lee teaches a method for detecting an emotional state of a companion animal (Paragraphs [0001] and [0069]), the method comprising: 
(a) wearing a state information collecting device on a body of the companion animal, the state information collecting device comprising a microphone and sound sensor into which a companion-animal sound is input and a sensor which detects an activity of the companion animal (Paragraph [0055] teaches a wearable device worn by the animal with a microphone, sound sensor, and motion sensor); 
 (c) transmitting the sound information and activity information of the companion animal detected in the microphone and sound sensor and the sensor to a companion-animal emotion analysis server through wireless communication (Paragraphs [0036] and [0055] teach transmitting the sound and analyzing motion); 
(d) deducing emotion information of the companion animal by gathering the sound information and the activity information in the companion-animal emotion analysis server (Paragraph [0055] teaches analyzing motion; Paragraph [0048] teaches extracting emotions from received sound data analysis); and 
(e) transmitting information about the emotional state of the companion animal from the companion-animal emotion analysis server to a portable terminal of an animal guardian (Paragraphs [0039], [0052], and [0107]).
However, Lee does not explicitly teach a temperature detection sensor which detects a temperature of the companion animal, a three-axis acceleration sensor, and (b) storing sensed information in the state information collecting device during a predetermined time when the companion-animal sound is generated.
In the field of animal monitoring, Derchak teaches a temperature detection sensor which detects a temperature of the companion animal (Paragraphs [0016] and [0022] teach temperature sensors and temperature signals), a three-axis acceleration sensor (Paragraph [0043] teaches an acceleration sensor sensitive to three components of acceleration), and (b) storing sound information in the state information collecting device during a predetermined time when the companion-animal sound is generated (Paragraphs [0017] and [0018] teach sensed data storage and transmission). Based on the explicit teaching of Derchak, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lee with the teaching of Derchak because Derchak teaches various types of sensed data such that monitoring a temperature and using a three axis accelerometer yields a simple substitution of known data and sensors for providing increased data regarding the monitoring subject for enhanced monitoring and because Derchak teaches storing or immediately transmitting data such that storing data for transmission and analysis yields the predictable result of increasing the reliability of the communication since data is stored in case of transmission error on the first attempt.
As to claim 5, Lee teaches a system (Figure 1) for detecting an emotional state of a companion animal (Paragraphs [0001] and [0069]), the system comprising: 
a state information collecting device (Figure 1, Item 100) comprising a microphone and sound sensor which collects a sound of the companion animal and a sensor which collects an activity of the companion animal, the state information collecting device being worn on a body of the companion animal (Paragraph [0055] teaches a wearable device worn by the animal with a microphone, sound sensor, and motion sensor); and 
a companion-animal emotion analysis server (Figure 1, Item 300) configured to extract characteristic information of sound information of the companion animal transmitted from the state information collecting device (Paragraph [0048] teaches detecting notes, intervals, and scales of sound data; Paragraph [0104]), select emotional state information of the companion animal corresponding to the extracted characteristic information from a database (Paragraph [0048] teaches extracting emotions from received sound data analysis; Paragraph [0065] teaches a database of animal sounds and types), and transmit the selected emotional state information of the companion animal through a wireless communication network to a portable terminal of an animal guardian (Paragraphs [0039], [0052], and [0107]).
However, Lee does not explicitly teach a temperature sensor which collects a temperature of the companion animal and an acceleration sensor.
In the field of animal monitoring, Derchak teaches a temperature detection sensor which detects a temperature of the companion animal (Paragraphs [0016] and [0022] teach temperature sensors and temperature signals) and an acceleration sensor (Paragraph [0043] teaches an acceleration sensor sensitive to three components of acceleration). Based on the explicit teaching of Derchak, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lee with the teaching of Derchak because Derchak teaches various types of sensed data such that monitoring a temperature and using an accelerometer yields a simple substitution of known data and sensors for providing increased data regarding the monitoring subject for enhanced monitoring.
As to claim 6, depending from the system of claim 5, Lee does not explicitly teach wherein the sound of the companion animal received through the microphone and sound sensor of the state information collecting device is sampled in a predetermined sampling period in a time domain, and then is converted into a digital signal to be transmitted to the companion-animal emotion analysis server.
However, Lee does show the analog waveforms of the microphone and sound sensor (Figures 10-14) and further states that signal processing can be at the animal communication terminal 100, the user terminal 400, or the animal bidirectional communication service providing server 300 (Paragraph [0103]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lee to sample in a sampling period of a time domain and then convert into a digital signal for transmission to the server because this yields the predictable result of providing reliable transmission of data for analysis at the server without compromising the quality of the sensed sound data.
As to claim 8, depending from the system of claim 5, Lee teaches wherein the companion-animal emotion analysis server selects information about the emotional state of the companion animal from the database by combining at least one of temperature information and activity information of the companion animal collected by the temperature sensor and the sensor of the state information collecting device with the sound information (Paragraph [0055] teaches analyzing sensed motion). However, Lee does not explicitly teach either a temperature sensor or an accelerometer.
In the field of animal monitoring, Derchak teaches a temperature detection sensor which detects a temperature of the companion animal (Paragraphs [0016] and [0022] teach temperature sensors and temperature signals) and an acceleration sensor (Paragraph [0043] teaches an acceleration sensor sensitive to three components of acceleration). Based on the explicit teaching of Derchak, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lee with the teaching of Derchak because Derchak teaches various types of sensed data such that monitoring a temperature and using an accelerometer yields a simple substitution of known data and sensors for providing increased data regarding the monitoring subject for enhanced monitoring.

Allowable Subject Matter
Claims 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 is allowed.
The following is an examiner’s statement of reasons for allowance:
	Claim 2 recites selecting and inputting a kind of the companion animal through an input unit of the state information collecting device worn on a portion of an animal body. The prior art of record does not teach, suggest, or render obvious this method step.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	PRADEEP; Anantha et al.	US 20160302393 A1
	YUKI; YASUHIRO et al.	US 20160057395 A1
	Kim, Kyung-hwan et al.	US 20030166996 A1
	HSIEH; Jung-Hsi et al.	US 20180055016 A1
	Stout; Alison A.		US 20170064924 A1
	Sheldon; Derek Michael et al.	US 20160135431 A1
	BOCKNEK; Jeremy		US 20180235182 A1
	Bonge, Jr.; Nicholas Jay	US 20160015004 A1
	Johnson; Mark Thomas et al.	US 20080236514 A1

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269. The examiner can normally be reached M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN W SHERWIN/Primary Examiner, Art Unit 2688